DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/03/2021 has been entered.

Election/Restrictions & Status of Claims
Status Identifier
Claim Number(s)
Currently Amended
1
Previously Presented
6-14
Cancelled
2-5, 15



In the claims filed 06/03/2021, instant claims had the status identifiers as listed above. Therefore, claims 1 and 6-14 remain for examination and are addressed in this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  Amended claim 1 has two asterisks (“**”) preceding the term “austenitic” in line 1 of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over                    JP 2006-183129 A and its English translation (JP'129), and as evidenced by "Stainless Steels for Design Engineers" of McGuire (NPL'1). 
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
< 0.07				claim 1
≤ 0.2
Si
0.1 – 2.0			claim 1
≤ 0.2
Mn
3 – 5 				claim 1
3.8 – 5.0			claim 11
3.8 – 4.5			claim 12
≤ 10
Cr
19 – 23				claim 1
20 – 22 			claim 7
21 – 22 			claim 8
21.2 – 21.8 			claim 9
15 – 35
Ni
1.1 – 1.9			claim 1
1.35 – 1.9			claim 10
1 – 3
Cu
1.1 – 1.5			claim 1
≤ 4
N
0.18 – 0.30 			claim 1
0.20 – 0.26			claim 13
0.20 – 0.24			claim 14
0.05 – 0.6
Mo and/or W
Mo + ½ W < 1.0			claim 1
4% or less
B
optionally 0.001 – 0.005 		claim 1
0.01 or less
Ce and/or Ca
up to 0.03 each of Ce and/or Ca 	claim 1
Ca: 0.01 or less
Fe + impurities
Balance
Balance







Regarding claims 1 and 6-14, JP'129 {JP'129 abstract, [0001] – [0048], claims 1-5} teaches a austenitic-ferritic stainless steel having high formability with excellent ductility and deep drawability, wherein it has a 10-85% of volume of the austenite phase to the total steel structure and a method of producing it wherein the steel has an elemental composition wherein the claimed ranges of the various elements (C, Si, Mn, Cr, Ni, Cu, N, Mo and/or W, B, Ca) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious to one skilled in the art at the time of the invention to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  See MPEP § 2144.05 I. 
With respect to the limitation of 40-60 vol% of ferrite and 40-60 vol% of ferrite, the prior art JP'129 teaches it steel is an austenitic-ferritic stainless steel with 10-85% of volume of the austenite phase to the total steel structure which infers that the ferrite phase would be 15-90% of volume (100 – (10-85%)) meaning that the claimed ranges of ferrite and austenite phases of the instant claim overlap or lie inside ranges provided by the prior art establishing a prima facie case of obviousness. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious to one skilled in the art at the time of the invention to select the claimed phase ranges over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  See MPEP § 2144.05 I.
With respect to the term "duplex" in the preamble, NPL'1 teaches {NPL'1 pp. 91 – 107} that duplex stainless steels "are called duplex because at room temperature they consist of two phases, ferrite and austenite." thereby providing evidence that the steel of JP'129 can be considered "duplex" since it has the two phases of ferrite and austenite, thereby reading on the "duplex ferritic stainless steel" limitation in the preamble of the instant claims.
With respect to the amended limitation of “Molybdenum (Mo) and/or tungsten (W) in a total amount calculated with the formula (Mo+½ W) < 1.0 %”, the prior art JP'129 {[0011]-[0012], 0036], claims 1, 4} teaches that Mo is an element that can be (optionally) added to its steel at an amount of 4% of less by mass. The prior art JP'129 is silent regarding the presence of W in its steel. This means that the formulaic expression (Mo+½ W) would yield a range of 4% or less by prima facie case of obviousness is established as it would have been obvious to one skilled in the art at the time of the invention to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
With respect to the optional components, see “optionally” in front of B (as amended in claim 1), MPEP provides the guidance that "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation." See MPEP § 2103 C. "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." See MPEP § 2111.04.  Therefore, the optional features recited in the instant claims does not require to present and are not are deemed to limit the scope of the instant claims. 
It is noted that the prior art does not explicitly teach Chromium equivalent, Creq ,in a range of 20 – 24.5 and Ni equivalent, Nieq, being greater than 10 wherein the chromium and nickel equivalents are calculated using the expressions,                         
                            
                                
                                    C
                                    r
                                
                                
                                    e
                                    q
                                
                            
                             
                            =
                             
                            C
                            r
                             
                            +
                            1.5
                            S
                            i
                            +
                            M
                            o
                            +
                            2
                            T
                            i
                            +
                            0.5
                            N
                            b
                             
                        
                    and                         
                            
                                
                                    N
                                    i
                                
                                
                                    e
                                    q
                                
                            
                             
                            =
                             
                            N
                            i
                             
                            +
                            0.5
                            M
                            n
                            +
                            30
                            (
                            C
                            +
                            N
                            )
                            +
                            0.5
                            (
                            C
                            u
                            +
                            C
                            o
                            )
                        
                    . However, as the prior art discloses a composition range that overlaps the composition of the instant claim, the ranges of values for eq and Ni equivalent Nieq are 15-45.07 and 2.5-34 respectively meaning that the he claimed ranges of the formulaic expression of the instant claim overlap or lie inside ranges provided by the prior art rendering a prima facie case of obviousness. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious to one skilled in the art at the time of the invention to select the claimed ranges over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  See MPEP § 2144.05 I. In addition, a proof of the concept, a steel comprising, in weight%, Cr: 21.5, Si: 0.15, Mo: 0.2, Ti: 0, Nb: 0, Ni: 1.7, Mn: 3.9, C: 0.04, N: 0.22, Cu: 1.5 and Co: 0 (a composition that would be part of the prior art) satisfies the claimed values of the formulaic expressions with values of 21.9 and 12.2 Chromium equivalent and Ni equivalent respectively.  In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
It is noted that the prior art does not explicitly teach that its steel has the properties of a)"the critical pitting temperature (CPT) is" a1) 13.4-18.19°C as claimed in instant Claim 1, and a2) 14.5-17.7°C as claimed in instant Claim 6. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. Therefore, it is expected that the duplex stainless steel of JP'129 would have the properties as claimed in the instant claims since the steel of the prior art has a substantially similar composition of steel and a substantially similar microstructure. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 06/03/2021 with respect to rejection of instant claims under 35 U.S.C. 103 as being unpatentable over JP'129 and as evidenced by NPL'1 have been fully considered but they are not persuasive.
With respect to the arguments regarding the compositional differences between instant claims and the steel of the prior art, independent claim 1, recite(s) the transitional phrase “consists essentially of” with respect to the composition of the instant claimed steel. MPEP § 2111.03 provides that “The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).” See MPEP § 2111.03. It is noted that  MPEP § 2111.03. Therefore, the prior art as presented in the office action is appropriate and pertinent to the instant claims as the instant claims do not exclude additional, unrecited elements due to the interpretation of “comprising” as Applicant has not presented a clear indication in the specification or claims of what the basic and novel characteristics actually are and how they are modulated by the presence of elements contended to be not present. 
With respect to the Chromium equivalent, Creq ,in a range of 20 – 24.5 and Ni equivalent, Nieq, being greater than 10 wherein the chromium and nickel equivalents are calculated using the expressions,                 
                    
                        
                            C
                            r
                        
                        
                            e
                            q
                        
                    
                     
                    =
                     
                    C
                    r
                     
                    +
                    1.5
                    S
                    i
                    +
                    M
                    o
                    +
                    2
                    T
                    i
                    +
                    0.5
                    N
                    b
                     
                
            and                 
                    
                        
                            N
                            i
                        
                        
                            e
                            q
                        
                    
                     
                    =
                     
                    N
                    i
                     
                    +
                    0.5
                    M
                    n
                    +
                    30
                    (
                    C
                    +
                    N
                    )
                    +
                    0.5
                    (
                    C
                    u
                    +
                    C
                    o
                    )
                
            , as the prior art discloses a composition range that overlaps the composition of the instant claim, the ranges of values for formulaic expression of the instant claims would also overlap or lie inside the ranges provided by the prior art. Using the ranges of the elements provided in the prior art, the ranges of Chromium equivalent Creq and Ni equivalent Nieq are 15-45.07 and 2.5-34 respectively meaning that the he claimed ranges of the formulaic expression of the instant claim overlap or lie inside ranges provided by the prior art rendering a prima facie case of obviousness. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious to one skilled in the art at the time of the invention to select the claimed ranges over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  See MPEP § 2144.05 I. In addition, a proof of the concept, a steel comprising, in weight%, Cr: 21.5, Si: 0.15, Mo: 0.2, Ti: 0, Nb: 0, Ni: 1.7, Mn: 3.9, C: 0.04, N: 0.22, Cu: 1.5 and Co: 0 (a composition that would be part of the prior art) satisfies the claimed values of the formulaic expressions with values of 21.9 and 12.2 Chromium equivalent and Ni equivalent respectively.  In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
With respect to the arguments that the embodiments provided by the prior art do not teach the claimed matter, the arguments have been fully considered but they are not persuasive.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123. It is noted that the Applicant relies on some of the examples to indicate that the embodiments would not meet the claimed range. However, this is not persuasive as the instant claims only require the limitation Mo + ½ W < 1.0 or in other words it limits the presence of the sum of (Mo and ½ W) to be less than 1.0 mass%. The prior art teaches Mo is an optional additional and shows sixteen samples in Table 1 without the addition of Mo or W. In addition, the prior art teaches that Mo is an element that can be (optionally) 
Examiner agrees that the prior art does not explicitly teach that its steel has the properties of a)"the critical pitting temperature (CPT) is" a1) 13.4-18.19°C as claimed in instant Claim 1, and a2) 14.5-17.7°C as claimed in instant Claim 6. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. Therefore, it is expected that the duplex stainless steel of JP'129 would have the properties as claimed in the instant claims since the steel of the prior art has a substantially similar composition of steel and a substantially similar microstructure. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980). Moreover, Applicant provides no factual evidence that supports this claim as to why the properties or the formulaic expression would not present in the steel of the prior art. Additionally, there is no data provided that compares the instant composition with the prior art and why it would not have the claimed properties (CPT). As noted above, it is expected that the duplex stainless steel of JP'129 would have the properties as claimed in the instant claims since the steel of the prior art has a substantially similar composition of steel and a substantially similar microstructure. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
With respect to the attorney arguments in the instant remarks, Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733